42 N.J. 352 (1964)
200 A.2d 616
WILLIAM REITER, PLAINTIFF-RESPONDENT,
v.
MAX MARX COLOR & CHEMICAL CO., DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 4, 1964.
Decided May 18, 1964.
*353 Mr. H. Curtis Meanor argued the cause for defendant-appellant (Messrs. Lamb, Blake, Hutchinson & Dunne, attorneys).
Mr. Francis Sorin argued the cause for plaintiff-respondent.
The opinion of the court was delivered
PER CURIAM.
We affirm the judgment of the Appellate Division substantially for the reasons given by it. 82 N.J. Super. 334 (App. Div. 1964). To avoid any further misapprehension, we state, with respect to the issue of invitation, that when an owner of premises engages a contractor to perform certain work or repairs thereon, under the law he impliedly invites the employees of the contractor to use such part or parts of the premises as are reasonably necessary for the doing of the work or the making of the repairs.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.